Dismissing appeal.
The indictment accused Lindsay Pickett of committing the crime of malicious shooting and wounding another with intent to kill, defined by KRS 435.170 (section 1166, Carroll's Kentucky Statutes). He was convicted of shooting and wounding another in sudden affray or in sudden heat and passion, a degree of the crime for which he was indicted, and which is defined by KRS435.180 (section 1242, Carroll's Kentucky Statutes). Punishment was fixed at a $500 fine and imprisonment in the county jail for one year. He prayed an appeal in the circuit court, and an order was entered by that court purporting to grant the appeal.
A circuit court is without authority to grant an appeal from a judgment of conviction of a misdemeanor. The procedure for appeals from such judgments is specifically set out in section 348 of the Criminal Code of Practice, and this court does not acquire jurisdiction of the case unless the procedure therein prescribed is followed. Adams v. Commonwealth, 285 Ky. 803,149 S.W.2d 727, and cases therein cited.
Accordingly the appeal is dismissed. *Page 844